Citation Nr: 1511106	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for refractive error.  

2.  Entitlement to service connection for an eye condition other than refractive error, to include floaters.  

3.  Entitlement to service connection for a left hand condition.  

4.  Entitlement to service connection for a respiratory condition.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for cervical spondylosis.  

6.  Entitlement to an initial compensable disability evaluation for primary insomnia.  

7.  Entitlement to an initial compensable disability evaluation for degenerative arthritis of the right shoulder.  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative arthritis of the right shoulder.

9.  Entitlement to an initial compensable disability evaluation for residuals of right knee injury.  

10.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of right knee injury.  

11.  Entitlement to an initial compensable disability evaluation for allergic rhinitis.  

12.  Entitlement to an initial compensable disability evaluation for gastroesophageal reflux disease (GERD).  

13.  Entitlement to an initial compensable disability evaluation for eczematous condition.  

14.  Entitlement to an initial compensable disability evaluation for lumbar strain.  

15.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers, Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007, including service in the Persian Gulf and his decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in November 2014.  A transcript of the hearing has been associated with the claims file.  

The issue of total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised as a component of this appeal.  See Board Hr'g Tr. 3.  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2014); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of (1) service connection for an eye condition other than refractive error, to include floaters; (2) service connection for a respiratory condition; (3) entitlement to an initial disability evaluation in excess of 10 percent for cervical spondylosis currently; (4) entitlement to an initial compensable disability evaluation for primary insomnia; (5) entitlement to an initial disability evaluation in excess of 10 percent for degenerative arthritis right shoulder; (6) entitlement to an initial disability evaluation in excess of 10 percent for residuals of right knee injury; (7) entitlement to an initial compensable disability evaluation for allergic rhinitis; (8) entitlement to an initial compensable disability evaluation for GERD; (9) entitlement to an initial compensable disability evaluation for eczematous condition; (10) entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his November 2014 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw  his appeal of the issue of entitlement to service connection for a left hand condition.

2.  Refractive error is not a disease or injury within the meaning of VA law.  

3.  Throughout the period of appellate review, the Veteran's degenerative arthritis right shoulder, residuals of right knee injury, and lumbar strain have been productive of painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met for the issue of entitlement to service connection for a left hand condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Service connection for refractive error is denied.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for assignment of an initial 10 percent rating for degenerative arthritis right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2014).

4.  The criteria for assignment of an initial 10 percent rating for residuals of right knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2014).

5.  The criteria for assignment of an initial 10 percent rating for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, at the Board hearing, withdrew his appeal regarding the claim of service connection for a left hand condition.  Board Hr'g Tr. 4-5.  Therefore, with regard to that issue, there remains no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.

B.  Service Connection

The Veteran seeks service connection for refractive error of the eyes.  This condition is shown in his medical records, including during service, so there is no material dispute that it exists.  However, refractive error of the eye is not a disease or injury within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  Thus, as a matter of law, service connection for this condition cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the application of the law to the undisputed facts is dispositive of this appeal, VA has no duty to notify or assist in this matter.   The question of whether superimposed disease or injury exists will be addressed in the remand portion of this decision.  

C.  Disability Evaluations

The Veteran is seeking higher disability evaluations for his service-connected right shoulder disability, right knee disability, and low back disability, each of which is currently assigned a noncompensable (zero percent) rating.  The evidence currently of record demonstrates that at least a 10 percent rating is for assignment for each of these disabilities.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Here, on VA examination in March 2008, the Veteran's shoulder complaints involved persistent pain, aggravated by exercise and overhead activities.  At this same examination, his right knee complaints involved pain predominantly localized inferior to the patella, usually aggravated by overexertion.  Finally, he had low back complaints involving pain localized in the low back, which was intermittent and was aggravated by overexertion or prolonged sitting and standing.  Physical examination of the spine revealed mild tenderness to palpation and range of motion with "mild" pain and discomfort at each end range of motion.  

Because there is painful motion, a single rating of 10 percent must be assigned for the painful motion.  See Burton, 25 Vet. App. at 5; see also Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion.'").  Accordingly, the Board will grant initial ratings of 10 percent for each disability.  As the Veteran is continuing to seek ratings higher than 10 percent, this award represents only a partial grant of the benefits sought on appeal.  Further disposition of these issues would, at this point, be premature as additional evidentiary development is necessary to fully resolve the appeals.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, will not be addressed at this time.


ORDER

The appeal of the claim of entitlement to service connection for a left hand condition is dismissed.

Service connection for refractive error is denied.  

An initial 10 percent rating for degenerative arthritis of the right shoulder is granted, subject to the law and regulations governing payment of monetary benefits.

An initial 10 percent rating for residuals of right knee injury is granted, subject to the law and regulations governing payment of monetary benefits.

An initial 10 percent rating for lumbar strain is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

Missing Medical Records

With regard to insomnia, a February 2008 VA examination documents the Veteran's report that he was seeing  a doctor, Dr. Florec, for treatment.  VA treatment records refer to his treatment with Dr. Florec, but record before the Board does not contain any medical records from Dr. Florec.  The Veteran testified at his Board hearing that Dr. Florec, and his primary care provider, are at Lakehurst Joint Base (formerly known as Lakehurst Naval Air Station).  Board Hr'g Tr. 6.  Accordingly, these treatment records should be obtained on remand.  

VA Examinations

As to the claims of service connection for an eye condition and a respiratory condition, the Board notes that a new VA examination is needed to fully address all medical questions raised by the various theories of entitlement raised in the appeals, including undiagnosed illness and asbestos exposure (the STRs reflect complaints of asbestos exposure aboard the USS Emery S. Land from 1994 to 1997).

With regard to the remanded claims for higher disability evaluations, the Board finds that new VA examinations are needed in light of the Veteran's Board hearing testimony, which indicates a worsening of those disabilities since the last VA examinations were conducted in 2008.  See, e.g., Board Hr'g Tr. 17, 21.  In addition, at the hearing, the Veteran's representative asserted that the Veteran's insomnia might be a manifestation of posttraumatic stress disorder (PTSD), which the Board interprets as an informal claim of service connection for that disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims, to include his doctors at Lakehurst Joint Base.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all private medical records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Obtain all of the Veteran's ongoing (post-service) treatment records from Lakehurst Joint Base.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA eye examination.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all eye conditions found extant in either eye, such as floaters.  

(b) Please state whether the symptoms of each eye condition are attributable to a known clinical diagnosis. If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's eye disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's eye disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed eye disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(f)  Does any eye condition represent a superimposed disease or injury on refractive error?  

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed a respiratory disorder.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the symptoms of a respiratory condition can be attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any respiratory condition, when did that condition resolve?

(b) Is the Veteran's respiratory disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's respiratory disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed respiratory disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War and/or asbestos exposure?  

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to evaluate his service-connected cervical spondylosis, degenerative arthritis right shoulder, residuals of right knee injury,  and lumbar strain conditions.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's neck, right shoulder, and low back conditions.  The examiner is also asked to describe the severity, frequency, and duration of all symptomatology associated with the left knee condition.  This should include separate descriptions of all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner must indicate whether the Veteran has knee instability.

A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his insomnia, allergic rhinitis, GERD, and eczematous conditions.  

A diagnosis of PTSD must be ruled in or excluded.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.

Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's disabilities.  This should include the frequency, severity, and duration of all symptoms in his daily life.

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  Then adjudicate whether service connection is warranted for PTSD and thereafter readjudicate the appeal.  This should include a discussion of whether referral for extraschedular consideration is needed for any service-connected disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


